         Case 1:16-cv-10386-LTS Document 425 Filed 12/01/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
INTEGRATED COMMUNICATIONS &                   )
TECHNOLOGIES, INC. et al.,                    )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )       Civil No. 16-10386-LTS
                                              )
HEWLETT-PACKARD FINANCIAL                     )
SERVICES COMPANY et al.,                      )
                                              )
       Defendants.                            )
                                              )

                      ORDER ON DEFENDANTS’ EMERGENCY MOTION
                     TO SEAL DEPOSITION TRANSCRIPTS (DOC. NO. 420)

                                       November 30, 2020

SOROKIN, J.

       Under the Joint Stipulated Protective Order (Doc. No. 188), deposition transcripts “shall

be treated as Confidential prior to expiration” of 15 business days following receipt of final

deposition transcripts. Doc. No. 188 ¶ 7(b). This 15-business-day period has not expired as to the

depositions of David Gill, Kevan Bartley, Stuart Patterson, or Tom Harris. See Doc. Nos. 420,

424-1. Therefore, Defendants’ request to seal these deposition transcripts is ALLOWED IN

PART so that each party can avail itself of its rights under the Protective Order (Doc. No. 188).

       Upon the expiration of each 15-day period, Defendants shall file either (a) a notice stating

no party has designated any portion of the deposition testimony confidential or (b) a transcript on

the public docket redacting only those portions designated confidential. In circumstance (a), the

Clerk will unseal the existing transcript on the docket. In circumstance (b), any party may invoke

the established process in the Protective Order to challenge the confidentiality designation. See
          Case 1:16-cv-10386-LTS Document 425 Filed 12/01/20 Page 2 of 2




Doc. No. 188 ¶ 11. As provided in that Order, the material remains sealed unless or until the

Court revokes the confidentiality designation or otherwise decides that public access warrants

lifting the seal.

        Accordingly, the Clerk shall seal the following docket entries: Doc. Nos. 419-2, 419-3,

423-11, and 423-12. The Motion for Leave to File a Reply (Doc. No. 424) is ALLOWED. The

Emergency Motion (Doc. No. 420) remains under advisement while the Court considers other

arguments advanced by Plaintiffs.



                                                     SO ORDERED.


                                                     /s/ Leo T. Sorokin
                                                    Leo T. Sorokin
                                                    United States District Judge




                                                2
